MacIntyre, J.
1. “Presence of the defendant at a' still in actual operation and producing whisky; his flight upon being discovered thereat, together with evidence that he was ‘toting wood’ and firing the furnace, are amply sufficient to support a conviction of manufacturing liquor.” Moore v. State, 49 Ga. App. 341 (175 S. E. 401).
2. Under the ruling just quoted, the evidence amply supported a conviction of manufacturing liquor, and the court did not err in overruling the motion for new trial based on the usual general grounds only.

Judgment affirmed.


Broyles, O. J., and Querry, J., concur.

J. A. Mitchell, for plaintiff in error.
J. Cecil Davis, solicitor-general, contra.